Acknowledgment
The amendment filed on June 10, 2022 responding to the Office Action mailed on March 17, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or suggest the subject matter of claim 1 wherein in the bending region, at least one elastic region with an extending direction consistent with a bending axis direction is provided at a gap of the second pixels along a direction perpendicular to the bending axis direction, a groove is provided in an insulating composite film layer in each of the elastic region, and the insulating composite film layer comprises a planarization layer and a pixel definition layer positioned over the planarization layer; and an elastic member is filled in the groove, and the elastic member has an elastic modulus greater than that of the planarization layer.
Regarding claim 9, the prior art fails to teach or suggest the method of claim 9 wherein in the bending region, at least one elastic region with an extending direction consistent with a bending axis direction is provided at a gap of the second pixels along a direction perpendicular to the bending axis direction, a groove is provided in an insulating composite film layer in each of the elastic region, and the insulating composite film layer comprises a planarization layer and a pixel definition layer positioned over the planarization layer; and an elastic member is filled in the groove, and the elastic member has an elastic modulus greater than that of the planarization layer, the method comprising: forming the groove in the insulating composite film layer, which is configured by the planarization layer and the pixel definition layer, in the elastic region while forming the planarization layer and the pixel definition layer in sequence; and filling the elastic member in the groove.
Claims 2-8 and 10-11 depend directly or indirectly on claims 1 or 9 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893